UNPUBLISHED


                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7339



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


UNDER SEAL,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-97-193-AW; CA-01-2851-AW)


Submitted:    February 27, 2004             Decided:   May 28, 2004


Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Under Seal, Petitioner Pro Se. Lynne Ann Battaglia, OFFICE OF THE
U.S. ATTORNEY, Baltimore, Maryland; Barbara Suzanne Skalla, OFFICE
OF THE U.S. ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s denial of his

recharacterized1 28 U.S.C. § 2255 (2000) motion.            An appeal may not

be taken from the final order in a § 2255 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).           A certificate of appealability will

not issue for claims addressed by a district court on the merits

absent a “substantial showing of the denial of a constitutional

right.”        28 U.S.C. § 2253(c)(2).         To obtain a certificate of

appealability on a claim the district court denied on procedural

grounds, Appellant must also show “‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”        Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).                 Upon

review    of    the   materials   before     the   court,   we   conclude    that

Appellant has not made a substantial showing of the denial of a

constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts    and    legal   contentions    are    adequately    presented   in    the



     1
      We note that Appellant’s motion remained pending in the
district court for 20 months after the district court issued its
order recharacterizing the motion without an attempt to withdraw
the motion by Appellant, and that Appellant referred to his motion
as the “Recharacterize[d] 28 U.S.C. § 2255 Motion” when he
supplemented it with additional materials.

                                      - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -